DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 08/23/2022 has been entered. Claim 6 was cancelled and claim 20 was added new. Claims 1-5 and 7-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections.  
Response to Arguments
Applicant's arguments filed on 08/23/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejections, applicant asserts the prior art cited by the examiner, Riddell (U.S. Patent No. 7,922,454) fails to teach no shear web between the first and second spar caps extending in a longitudinal direction across the first and second blade interfaces when the first blade portion and the second blade portion are coupled together by the connection joint as claimed. The applicant points out that Riddell teaches the opposite as Riddell has shear webs 76 extending across joint ends 100 of blade segments 22 and 24 as shown in figure 7. 
The examiner respectfully disagrees with applicant’s argument. While Riddell does teach shear webs 76 extending across the joint ends 100, shear webs 76 are not in between the first and second spar caps. As cited in the office action dated 03/24/2022, Riddell teaches shear web 50 between first and second spar caps 52 and 54 (see figure 7). However, shear web 50, which extends between the first and second spar caps 52 and 54, terminates at web interface 84 and does not extend further toward the joint ends 100. There is no shear web in Riddell that extends between the spar caps 52 and 54 and also extends across the joint ends 100. Therefore Riddell does teach no shear web between the first and second spar caps extending in a longitudinal direction across the first and second blade interfaces when the first blade portion and the second blade portion are coupled together by the connection joint as claimed.

Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, “the shear of the second blade portion” should be corrected to “the shear web of the second blade portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 20 recites wherein each of the shear webs has a termination away from the respective first and second blade interfaces, and a central space defined between the termination of the shear web of the first blade portion and the termination of the shear of the second blade portion is devoid of any structural component when the first blade portion and second blade portion are coupled together by the connection joint. However, the originally filed disclosure fails to teach this feature. Instead, figure 5 of the originally filed disclosure teaches portions of connecting elements disposed between the termination of the shear web of the first blade portion and the termination of the shear web of the second blade portion. See annotated figure 5 below. Therefore, claim 20 contains limitations that lacks written description support from the original disclosure.

    PNG
    media_image1.png
    403
    837
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riddell (U.S. Patent No. 7,922,454).

As per claim 1, Riddell discloses a wind turbine blade comprising: a first wind turbine blade portion (24; figure 3) having an upper shell half and a lower shell half that defines a suction side, pressure side, leading edge, and a trailing edge of the blade (shell 48 defining an upper shell half, lower shell half, suction side, pressure side, leading edge and a trailing edge; figure 3), the first blade portion further including a first blade interface at one end of the first blade portion (see annotated figure 7 below); a second blade portion (22) having an upper shell half and a lower shell half that defines a suction side, pressure side, leading edge, and a trailing edge of the blade (as shown, similar to first blade portion 24; figure 3), the second blade portion further including a second blade interface at one end of the second blade portion (see annotated figure 7 below), wherein the first blade portion and the second blade portion are configured to be coupled together at the first and second blade interfaces (as shown; figure 2); a connection joint (26, 28, 56, 58, collectively; figure 7)  for coupling the first and second blade portions  together (as shown; figures 2, 7); a first spar cap (52) associated with the upper shell half (as shown; figure 7) and a second spar cap (54) associated with the lower shell half (as shown; figure 7) of each of the first and second blade portions (22, 24); and a shear web (50) extending between the first spar cap and the second spar cap (52, 54; figure 7) of each of the first and second blade portions (22, 24), wherein the shear webs (50) of the first and second blade portions (22, 24) are terminated away from the respective first and second blade interfaces (see annotated figure 7 below), and there is no shear web between the first and second spar caps extending in a longitudinal direction across the first and second blade interfaces when the first blade portion and the second blade portion are coupled together by the connection joint (there is no shear web between the first and second spar caps 52 and 54 that ends across the joint ends 100; figure 7).


    PNG
    media_image2.png
    410
    700
    media_image2.png
    Greyscale


As per claim 2, Riddell discloses the wind turbine blade according to claim 1, and further discloses wherein the first and second spar caps (52, 54) are integrated into the upper and lower shell halves of the first and/or second blade portion (as shown; figure 7).

As per claim 9, Riddell discloses the wind turbine blade according to claim 1, and further discloses wherein the connection joint (26, 28, 56, collectively; figure 7) comprises a plurality of connecting elements (56) integrated into the first and second blade portions at the first and second blade interfaces (as shown; figure 7).

As per claim 10, Riddell discloses the wind turbine blade according to claim 9, and further discloses wherein each of the plurality of connecting elements is wedge shaped (spar members 56 are wedge shaped; figure 7).

As per claim 11, Riddell discloses the wind turbine blade according to claim 10, and further discloses wherein at least some of the wedge shaped connecting elements are transitioned into the first and second spar caps (wedge shaped spar members 56 are transitioned into spar caps 52 and 54; figure 7).

As per claim 13, Riddell discloses the wind turbine blade according to claim 9, and further discloses wherein the shear webs (50) of the first and/or second blade portions (22, 24) have their termination substantially coincident with a distal end of the connecting elements furthest from the respective first and second blade interfaces (distal ends of post member 26 and recess member 28 are coincident with the terminations of shear webs 50; see annotated figure 7 below).


    PNG
    media_image2.png
    410
    700
    media_image2.png
    Greyscale


As per claim 17, Riddell discloses the wind turbine blade according to claim 1, and further discloses wherein the first and second blade interfaces include respective plates configured to abut when the first blade portion  and the second blade portion are coupled together by the connection joint (spar members forming plates configured to abut with each other when jointed; figure 3).

As per claim 19, Riddell discloses a wind turbine comprising: a tower (12; figure 1); a nacelle (14) positioned atop the tower; a rotor (18) coupled to the nacelle and including at least one rotor blade (16) including a first blade portion and a second blade portion (22, 24; figure 2) coupled together by a connection joint (30), wherein the rotor blade has a shear web (50; figure 7) which is terminated away from a joint interface at which the first and second blade portions meet, and there is no shear web extending in a longitudinal direction across the joint interface (as shown; figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell, in view of Johnson et al. (U.S. Pre-Grant Publication No. 2016/0169195), hereinafter “Johnson”.

As per claims 3, 12 and 14-16, Riddell discloses the wind turbine blade according to claims 1 and 9. Riddell does not explicitly disclose wherein a width and/or thickness of the first and second spar caps increases in the longitudinal direction toward the first and/or second blade interfaces of the first and/or second blade portions respectively (claim 3), wherein the first and second spar caps are each associated with a respective group of the connecting elements, wherein the group of connecting elements are arranged chordwise and have a group width, wherein a width of the first and second spar caps increases in the longitudinal direction toward the first and second blade interfaces of the first and second blade portions respectively, and wherein the width of the first and second spar caps adjacent the first and second blade interfaces substantially equals the group width of the associated group of connecting elements (claim 12), wherein the connection joint further comprises at least one tension member for coupling to the connecting elements to join the first wind turbine blade portion to the second wind turbine blade portion (claim 14), wherein each connecting element has an eye that defines at least in part a bore that extends from an exterior to an interior of one of the first or second blade portions (claim 15), and wherein the connection joint further comprises a plurality of cross pins configured to be inserted through respective eyes of the plurality of connecting elements which form the bores through the first and second blade portions, wherein when the cross pins are received in the eyes, an exposed portion of the cross pins is configured to extend away from at least one of an exterior surface and an interior surface of the first and second blade portions (claim 16).
Johnson is an analogous prior art in that it deals with a joint for segmented wind turbine blade. Johnson teaches wherein a width and/or thickness of the first and second spar caps increases in the longitudinal direction toward the first and/or second blade interfaces of the first and/or second blade portions respectively (pultruded members 50 forming the spar caps 20, 22 spread out; figures 11, 12), wherein the first and second spar caps (20; figure 11) are each associated with a respective group of the connecting elements (60; figure 12), wherein the group of connecting elements are arranged chordwise and have a group width (the width of openings 60), wherein a width of the first and second spar caps increases in the longitudinal direction toward the first and second blade interfaces of the first and second blade portions respectively, and wherein the width of the first and second spar caps adjacent the first and second blade interfaces substantially equals the group width of the associated group of connecting elements (pultruded members 50 forming the spar caps 20, 22 spread out into pultruded member bundles 54 to be fitted into openings 60 of blade joint insert, i.e., spar caps 20, 22 having a width equal to the width of openings 60; figures 11, 12), wherein the connection joint further comprises at least one tension member (bolts 62) for coupling to the connecting elements to join the first wind turbine blade portion to the second wind turbine blade portion (as shown; figure 12), wherein each connecting element has an eye that defines at least in part a bore that extends from an exterior to an interior of one of the first or second blade portions (bolted connection 62 forms an eye forming bores to receive a bolt from an exterior to the interior of blade joint insert 58; figure 12), and wherein the connection joint further comprises a plurality of cross pins (bolt in bolted connection 62; figure 12) configured to be inserted through respective eyes of the plurality of connecting elements which form the bores through the first and second blade portions, wherein when the cross pins are received in the eyes (bolt extending through the eyes of blade joint inserts 58; figure 12), an exposed portion of the cross pins is configured to extend away from at least one of an exterior surface and an interior surface of the first and second blade portions (by screwing and unscrewing, bolts can be extended away from the exterior and the interior of the blade portions).

Johnson teaches the spar cap made of pultruded bundles bolted together via bolted connection at blade joint inserts are used for joining two blade segments (paragraph [0054]). Therefore, to join the blade segments, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s blade segments to incorporate Johnson’s joint using pultruded bundle members bolted at the interface since they allow to join two blade segments and the bolted connection would provide additional clamping for the blade segment joint. 

Claims 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell, in view of Hoffmann (U.S. Pre-Grant Publication No. 2017/0022969). 

As per claims 4, 14-16, Riddell discloses the wind turbine blade according to claims 1 and 9. Riddell does not explicitly teach wherein a shell thickness of the upper and lower shell halves of the first and second blade portions increases in the longitudinal direction toward the first and second blade interfaces of the first and second blade portions respectively (claim 4), wherein the connection joint further comprises at least one tension member for coupling to the connecting elements to join the first wind turbine blade portion to the second wind turbine blade portion (claim 14), wherein each connecting element has an eye that defines at least in part a bore that extends from an exterior to an interior of one of the first or second blade portions (claim 15), and wherein the connection joint further comprises a plurality of cross pins configured to be inserted through respective eyes of the plurality of connecting elements which form the bores through the first and second blade portions, wherein when the cross pins are received in the eyes, an exposed portion of the cross pins is configured to extend away from at least one of an exterior surface and an interior surface of the first and second blade portions (claim 16).
Hoffman is an analogous prior art in that it deals with a joint for segmented wind turbine blade. Hoffman teaches wherein a shell thickness of the upper and lower shell halves of the first and second blade portions increases in the longitudinal direction toward the first and second blade interfaces of the first and second blade portions respectively (blade walls 12 of inner and outer parts 2, 4 are increased toward the interface 6; figure 2), wherein the connection joint further comprises at least one tension member  for coupling to the connecting elements to join the first wind turbine blade portion to the second wind turbine blade portion (fastening pair 26 have rods 28 with clamping means to clamp two blade segments together; paragraph [0059]; figures 3, 4), wherein each connecting element has an eye that defines at least in part a bore that extends from an exterior to an interior of one of the first or second blade portions (bores 18 extending through blade segments 2, 4; figures 3, 4), and wherein the connection joint further comprises a plurality of cross pins configured to be inserted through respective eyes of the plurality of connecting elements which form the bores through the first and second blade portions, wherein when the cross pins are received in the eyes (rods 28 received through anchoring pin 28 in bores 18; figures 3, 4), an exposed portion of the cross pins is configured to extend away from at least one of an exterior surface and an interior surface of the first and second blade portions (when unfastened, rods 28 are capable of being oriented away from the exterior surface and the interior surface of the blade segments; figures 3, 4).
Hoffman teaches the thickened portion strengthens the rotor blade (paragraph [0054]) and accommodates fastening pairs for clamping the blade segments together (paragraph [0063]). Therefore, in order to strengthen the rotor blade and allow jointing of two blade segments by clamping, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s blade segments to incorporate Hoffman’s thickened interface portions with fastening pairs having bolted connection because the thickened portion strengthens the rotor blade (paragraph [0054]) and accommodates fastening pairs for clamping the blade segments together (paragraph [0063]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell, in view of Merzhaeuser et al. (U.S. Pre-Grant Publication No. 2020/0072189), hereinafter “Merzhaeuser”. 

As per claim 5, Riddell discloses the wind turbine blade according to claim 1. Riddell does not teach wherein the termination of the shear web is concave. Merzhaeuser is an analogous prior art in that it deals with shear webs for wind turbine blades. Merzhaeuser teaches wherein the termination of the shear web is concave (shear web 72 having concave cutout region 88; figure 9). Riddell teaches the cutout region allows for reduced amount of material at the chord-wise joint (paragraph [0042]). Therefore, in order to save the amount of material used for the shear web, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s shear webs to incorporate Merzhaeuser’s concave cutouts at the termination of the shear web because it would reduce the amount of material at the chord-wise joint (paragraph [0042]).  

Allowable Subject Matter
Claims 7-8 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 18 contains allowable subject matter because the prior arts of record cannot be combined without modifying the prior art to be unsatisfactory for its intended purpose.
In the closest prior art, Bech et al. (U.S. Pre-Grant Publication No. 2011/0158788), hereinafter “Bech”, teaches a wind turbine blade comprising: a first wind turbine blade portion (102; figure 6) having an upper shell half and a lower shell half  that defines a suction side, pressure side, leading edge, and a trailing edge of the blade (as shown; figure 6), the first blade portion further including a first blade interface at one end of the first blade portion (at the end mating with blade segment 104); a second blade portion (104) having an upper shell half and a lower shell half that defines a suction side, pressure side, leading edge, and a trailing edge of the blade, the second blade portion (as shown; figure 6) further including a second blade interface at one end of the second blade portion (at the end mating with blade segment 102), wherein the first blade portion and the second blade portion are configured to be coupled together at the first and second blade interfaces; a connection joint (138, 140, 142, 144, collectively; figure 6) for coupling the first and second blade portions together; a first spar cap associated with the upper shell half and a second spar cap associated with the lower shell half of each of the first and second blade portions (caps 129; figures 26, 27); and a shear web (127) extending between the first spar cap and the second spar cap of each of the first and second blade portions (as shown; figures 26, 27), wherein the shear web extending between the first spar cap and the second spar cap is branched in the longitudinal direction toward the first and second blade interfaces of the first and second blade portions respectively (as shown, the shear webs 127 are branched; figures 6, 21, 26, 27).
However, Bech does not teach wherein the shear webs of the first and second blade portions are terminated away from the respective first and second blade interfaces, and there is no shear web between the first and second spar caps extending in a longitudinal direction across the first and second blade interfaces when the first blade portion and the second blade portion are coupled together by the connection joint.
In fact, Bech teaches the branched shear web to be extending across the blade interfaces such that they are interlocked for jointing (see figures 2, 6, 21). 
In another prior art, Riddell (U.S. Patent No. 7,922,454) teaches wherein the shear webs (50) of the first and second blade portions (22, 24) are terminated away from the respective first and second blade interfaces (see annotated figure 7 below), and there is no shear web between the first and second spar caps extending in a longitudinal direction across the first and second blade interfaces when the first blade portion and the second blade portion are coupled together by the connection joint (there is no shear web between the first and second spar caps 52 and 54 that ends across the joint ends 100; figure 7).
However, even if one of ordinary skill in the art attempts to modify Bech to incorporate Riddell’s no shear web structure across the blade interfaces, it would not be satisfactory to form the blade segment interconnection intended to be performed by Bech’s branching shear webs as the branched shear webs must be extended across the blade interfaces for jointing with the shear webs in the opposing bladed segment. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art of record to create the invention of claim 18. 

Claims 7-8 are also allowed by virtue of their dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745